Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 23, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 23, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00704-CV
____________
 
IN RE BOBBY JONES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 23, 2007, relator, Bobby Jones, filed a petition for writ
of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Brock Thomas, presiding judge
of the 338th District Court of Harris County to provide him with a free copy of
his trial record for use in habeas corpus proceedings.[1]
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 23, 2007.
Panel consists of Chief Justice
Hedges, and Justices Anderson and Seymore.
 




            [1]  Relator also
seeks to compel Charles Bacarrisse, District Clerk of Harris County, to provide
him with a free copy of his trial record.  However, we do not have mandamus
authority over Bacarrise.  See Tex.
Gov=t Code Ann. ' 22.221.